DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, recites the limitation "the wheel speed" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, recites the limitation "the wheel speed" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18, 35 are also rejected for incorporating the deficiencies of their base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffler (U.S. Pub No. 20140074328) in view of  Nissan (GB 2 258 544 A).
Regarding claims 1, 19, 35, Schaffler discloses  a controller for controlling an electric machine to drive a wheel of a vehicle (See Fig.3), the controller comprising a processor configured to: determine an effective torque transmitted by the wheel to a surface for propelling the vehicle (See Fig. 3; paragraph 0102); output a speed demand signal for controlling the wheel speed; detect changes in the effective torque as the wheel speed changes (See paragraph 0018, 0019, 0024; as the wheel is optimized for adhesion force while the relative angular velocity of each wheel is used to balance the tractive forces so 
In an analogous art, Nissan discloses modifying the speed demand signal based on the detected changes in the effective torque (See abstract). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the controller system of Schaffler with that of Nissan by modifying the speed demand signal based on the detected changes in the effective torque in order to allow smooth changeover between torque control and speed control when wheelslip is detected during torque control.

Regarding claim 2, Schaffler discloses wherein the effective torque is determined at the wheel (See paragraph 0102).
Regarding claim 3, Schaffler discloses wherein the processor is further configured to receive a wheel speed signal indicative of the wheel speed of the wheel (See paragraph 0054, 0078).  
Regarding claim 4, Schaffler discloses wherein the processor is further configured determine a derivative (dT/dS) of the effective torque (T) with respect to the wheel speed; and control the wheel speed (S) based on the determined derivative (dT/dS) (See paragraph 0054, 0055). 
Regarding claims 5-18, Schaffer disclose a vehicle comprising a controller, and the processor as discussed for modifying the speed demand signal to control the wheel speed to achieve the target wheel speed wherein the processor is further configured identify a target wheel speed when the determined derivative (dT/dS) is substantially zero; and to modify the speed demand signal to control the wheel speed (S) to achieve the target wheel speedPage 3 of 7 PAT15-188US1-405151-00344841-0834-3922.1; and further wherein the processor is configured to implement changes in the wheel speed (S) by introducing a perturbation into the wheel speed; and wherein the controller is configured to control a plurality of electric machines to drive respective wheels of the vehicle (See paragraph 0078).  In an analogous art, Nissan discloses modifying the speed demand signal based on the detected changes in the effective torque (See abstract; whether it is increasing or decreasing speed and control of wheel slip). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the controller system of Schaffler with that of Nissan by modifying the speed demand signal based on the detected changes in the effective torque in order to allow smooth changeover between torque control and speed control when wheel slip is detected during torque control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tajima et al. (U.S. Pub No. 20040127326) disclose a control device for hybrid vehicles, including a motor drivingly connected to an engine, a transmission that transmits output torques of the engine and the motor to drive wheels, and a controller that performs torque reduction control by which an input torque to the transmission is reduced.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/               Primary Examiner, Art Unit 3661